Citation Nr: 1142822	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967 and from February 1967 to June 1972.  His discharge for the period of service from February 1967 to June 1972 was under dishonorable conditions, resulting in a bar of VA benefits for that period.  See 38 C.F.R. §3.12 (2011).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that, in the November 2011 Appellant's Brief, the Veteran's representative argued that the Agency of Original Jurisdiction (AOJ) ignored the Veteran's other potentially service-related psychiatric disorders and should have recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD.  However, in light of the Veteran's current medical records, which are negative for any treatment for, or diagnoses of, any psychiatric disorders other than PTSD, the Board finds that the AOJ was correct in characterizing the claim as one for service connection for PTSD, as is indicated on the cover page of this decision.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection PTSD.

The Veteran claims that he experiences PTSD as a result of his active duty service while stationed in Vietnam.  His military occupational specialties (MOS) during service included working as an Airplane Repairman and as a Single Engine Repairman, and his service personnel records indicate that he served in Vietnam from August 1966 to August 1967 and from December 1968 to December 1969.  

In his PTSD Questionnaire, which was date stamped as having been received in April 2005, the Veteran reported that, between January 1969 to December 1969 while stationed in Cam Rahn Bay, Vietnam, he and his fellow servicemen were constantly under mortar attacks and he recalled seeing "dead bodies stacked up like firewood" on top of one another.  The Veteran also recalled the smell of the dead bodies and the time it would take for this smell to fade.  According to the Veteran, on one particular occasion during a lookout tour, he and his fellow servicemen came under a mortar attack, and the soldiers he was with deserted him, which forced him to search for them in order to bring them back so they could complete their assignment.  

A brief historical overview reflects that in the August 2005 Administrative Decision, the RO determined that the Veteran served two separate tours of duty in the U.S. Army.  According to the RO, the Veteran's discharge for his first period of service from February 10, 1965 to February 9, 1967 was honorable for VA purposes, but his discharge for his second period of service from February 10, 1967 to June 27, 1972 was under dishonorable conditions.  The RO based this decision on a review of the Veteran's service personnel records which revealed that the Veteran was absent without official leave (AWOL) between March 7, 1971 to May 25, 1972, and requested discharge for the good of the service pending trial.  The Veteran's request for discharge was approved by the Department of the Army on June 21, 1972, and he was thereby furnished an undesirable discharge.  

In accordance with 38 C.F.R. §3.12(a), if a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  Benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave for a continuous period of at least 180 days.  See 38 C.F.R. §3.12(c)(6).  

The Board notes that, in the current appeal, the Veteran's reported in-service stressors occurred during his second period of service.  Based on the regulatory provisions referenced above, service connection cannot be granted for PTSD in light of the Veteran's dishonorable character of discharge following his second period of service.  

However, in recent statements, as well as in the November 2011 Appellant's Brief, the Veteran has indicated that some of the above-referenced in-service traumatic events may have occurred during his first period of service as well.  He has further alluded to the possibility that certain events occurred during his first period of service which may also have contributed to his current psychiatric condition.  Indeed, the personnel records show that the Veteran had service in Vietnam from August 1966 to August 1967, which coincides with his first period of service.  However, the Veteran has not provided any additional statements describing the events that he experienced during his first period of service, nor has he provided the dates for these occurrences.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2011).  

As such, the Board finds that the Veteran's claim must be remanded so that the RO can obtain more detailed information from the Veteran regarding any claimed stressor(s) which may have occurred during his first period of service.  

Additionally, the Veteran's VA treatment records reflect treatment for, and a possible diagnosis of, PTSD.  See VA treatment records dated from July 2007 to January 2008.  A July 2007 VA primary care follow-up note reflects that the Veteran presented at the Alvin C. York VA Medical Center (VAMC) in Murfreesboro, Tennessee, appearing irritated and complaining of insomnia and nightmares.  The Veteran also described a recent incident wherein he was involved in an altercation with a family member.  Based on the Veteran's reported statements, and the treatment provider's observations, it was determined that the Veteran had "considerable evidence of PTSD."  A subsequent VA treatment report dated in November 2007 also reflects the notation that the Veteran has a "new diagnosis of PTSD."  

If the Veteran provides sufficient information regarding any claimed stressor(s) during his first period of service, and the claimed stressor(s) involves fear of hostile military or terrorist activity, the Veteran should thereafter be afforded a VA examination to determine whether he has met the diagnostic criteria sufficient for PTSD, and if so, whether the evidence of record links the diagnosis of PTSD to the claimed stressors.  Indeed, a VA psychiatrist, psychologist, or contract equivalent must confirm that the claimed stressor(s) is/are adequate to support the PTSD diagnosis.  Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a VA examination is necessary to decide this aspect of the Veteran's appeal.  

As this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for PTSD.  

2. Also, issue to the Veteran a VA Form 21-0781, Statement in Support of Claim for Post Traumatic Stress Disorder, and ask that he provide as much detailed information regarding his claimed stressor(s) as he can recall.  

3. Request records of relevant psychiatric treatment that the Veteran may have received at the Alvin C. York VAMC in Murfreesboro, Tennessee as well as the VAMC in Cookeville, Tennessee since January 2008.  Copies of such records which are available should be associated with the claims folder.  

4. If the Veteran provides a statement regarding his claimed stressor(s), and if the claimed stressor(s) occurred during his first period of service and involved fear of hostile military or terrorist activity, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of his PTSD.  The claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The examiner should elicit detailed information from the Veteran regarding his claimed in-service stressor(s).  For any PTSD diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current PTSD was caused, or is otherwise related to, his active duty service, including his claimed stressor(s) pertaining to his fear of hostile military activity.  In answering this question, the examiner must also determine whether the Veteran's claimed stressor(s) are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale should be provided for any opinion expressed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5. Thereafter, readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


